Per Curiam.
Plaintiff’s assertion of error is based on the contention that the answers given by the jury to the second and third issues *740are so inconsistent that no judgment could be entered thereon and, because of the inconsistency, the verdict should have been set aside in toto and a new trial ordered.
The argument made for plaintiff has been made on several occasions in the past and rejected. Sasser v. Lumber Company, 165 N.C. 242, 81 S.E. 320; Holton v. Moore, 165 N.C. 549, 81 S.E. 779; Oates v. Herrin, 197 N.C. 171, 148 S.E. 30; McKoy v. Craven, 198 N.C. 780, 153 S.E. 412; Allen v. Yarborough, 201 N.C. 568, 160 S.E. 833; Crane v. Carswell, 203 N.C. 555, 166 S.E. 746; Bullard v. Ross, 205 N.C. 495, 171 S.E. 789; Butler v. Gantt, 220 N.C. 711, 18 S.E. 2d 119; Swann v. Bigelow, 243 N.C. 285, 90 S.E. 2d 396. The latest application of the rule will be found in Clodfelter v. Carroll, ante 630.
No error.